        Case 3:20-cv-00296-CL            Document 26         Filed 08/04/21   Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                   DISTRiCT OF OREGON


 MARY ANN COLES,                                                                3 :20-cv-00296-:CL
        Plaintiff,

 vs.
                                                                                           ORDER
 COMMISSIONER OF SOCIAL SECURITY,                                                                            t
         Defendant.
                                                                                                         I
       It is hereby ORDERED that attorney fees in the amount of $2,887.63 shall be awarded to .

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintifr s attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff's attorney and     ''I

mailed to Plaintiff's attorney's office as follows: NW Disability benefits, LLC dba Kerr



debt, then the check for any remaining funds after offset of the debt shall

and mailed to Plaintiffs attorney's office at the address stated abo

       DATED t h i s ~ day of _ _A_u_g_u_s_t_·___,,.-,::;;,e;..,
            Case 3:20-cv-00296-CL   Document 26   Filed 08/04/21   Page 2 of 2




    Submitted by:

    Kevin Kerr, OSB #080934
    kevinkerr@schneiderlaw.com
    Kerr Robichaux & Carroll
    PO Box 14490.
    Portland, Oregon 97293
    Phone: 503-255-9092
    Fax:503-255-9145
    Attorney for Plaintiff




I



I
j                                                                                 '
                                                                                  II
                                                                                 . I
